MEMORANDUM **
Adrian Alvarado-Ashcroft, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the BIA’s determination that an applicant has not established eligibility for asylum, and must uphold the BIA’s decision unless the evidence compels a contrary result. Cruz-Navarro v. INS, 232 F.3d 1024, 1028 (9th Cir.2000). We deny the petition.
We conclude that substantial evidence supports the BIA’s determination that Alvarado-Cano’s forced conscription in the civil defense patrol failed to establish that he suffered past persecution or has a well-founded fear of future persecution on account of an enumerated ground. See id. at 1029-30. Because Alvarado-Cano faded to establish eligibility for asylum, he necessarily did not meet the higher standard for withholding of removal. See id. at 1031.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.